Exhibit 10.14

 

 

 

SUNOCO, INC.

SPECIAL EXECUTIVE SEVERANCE PLAN

(Amended and Restated as of November 1, 2007)

 

 

 

 



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.1 “Accounting Firm” shall have the meaning provided herein at
Section 4.7(b).

Section 1.2 “Annual Compensation” shall mean a Participant’s annual base salary
as in effect immediately prior to the Change in Control, or, if greater,
immediately prior to the Employment Termination Date, plus the greater of
(x) the Participant’s annual guideline (target) bonus as in effect immediately
before the Change in Control or, if higher, the Employment Termination Date, or
(y) the average annual bonus awarded to the Participant with respect to the
three years ending before the Change in Control or, if higher, with respect to
the three years ending before the Employment Termination Date.

Section 1.3 “Affiliate” shall mean any entity that directly, or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with Sunoco, Inc.

Section 1.4 “Benefit” or “Benefits” shall mean any or all of the benefits that a
Participant is entitled to receive pursuant to Article IV of the Plan.

Section 1.5 “Benefit Extension Period” shall mean:

(a) for an Executive Resource Employee in Grade 18 or above, three years; and

(b) for each other Executive Resource Employee, two years.

Section 1.6 “Board of Directors” shall mean the Board of Directors of Sunoco,
Inc.

Section 1.7 “Business Combination” shall have the meaning provided herein at
Section 1.8(c).

Section 1.8 “Change in Control” shall mean the occurrence of any of the
following events:

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (1) the then-outstanding shares of common stock of
Sunoco, Inc. (the “Outstanding Company Common Stock”) or (2) the combined voting
power of the then-outstanding voting securities of Sunoco, Inc. entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this Section 1.8(a), the
following acquisitions shall not constitute a Change in Control: (A) any
acquisition directly from Sunoco, Inc., (B) any acquisition by Sunoco, Inc.,
(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by Sunoco, Inc. or any company controlled by, controlling or under
common control with Sunoco, Inc., or (D) any acquisition by any entity pursuant
to a transaction that complies with Sections 1.8(c)(1), (c)(2) and (c)(3) of
this definition;

 

1



--------------------------------------------------------------------------------

(b) Individuals who, as of September 6, 2001, constitute the Board of Directors
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board of Directors; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the shareholders of Sunoco, Inc., was approved by a vote of at least
a majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving Sunoco, Inc. or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of Sunoco, Inc., or the acquisition of assets or stock of another entity
by Sunoco, Inc. or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (1) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that, as a result of such transaction, owns Sunoco, Inc. or all or
substantially all of the assets of Sunoco, Inc., either directly or through one
or more subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (2) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of Sunoco, Inc. or such corporation
resulting from such Business Combination or any of their respective
subsidiaries) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (3) at least
a majority of the members of the board of directors of the corporation resulting
from such Business Combination

 

2



--------------------------------------------------------------------------------

were members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board of Directors providing for such Business
Combination; or

(d) Approval by the shareholders of Sunoco, Inc. of a complete liquidation or
dissolution of Sunoco, Inc.

Section 1.9 “Chief Executive Officer” shall mean the individual serving as the
Chief Executive Officer of Sunoco, Inc. as of the date of reference.

Section 1.10 “Code” shall mean the Internal Revenue Code of 1986, as amended.

Section 1.11 “Committee” shall mean the administrative committee designated
pursuant to Article VI of the Plan to administer the Plan in accordance with its
terms.

Section 1.12 “Company” shall mean Sunoco, Inc., and any Affiliate.

Section 1.13 “Company Service” shall mean, for purposes of determining Benefits
available to any Participant in this Plan, the total aggregate recorded length
of such Participant’s service with Sunoco, Inc. or any Affiliate (while it is an
Affiliate).

Company Service shall commence with the Participant’s initial date of employment
with the Company, and shall end with such Participant’s death, retirement, or
termination for any reason. Company Service also shall include:

(a) all periods of approved leave of absence (civil, family, medical, military,
or Olympic); provided, however, that the Participant returns to work within the
prescribed time following the leave;

(b) any break in service of thirty (30) days or less; and

(c) any service credited under applicable Company policies with respect to the
length of a Participant’s employment by any non-affiliated entity that
subsequently becomes an Affiliate or part of the operations of the Company.

Section 1.14 “Disability” shall mean any illness, injury or incapacity of such
duration and type as to render a Participant eligible to receive long-term
disability benefits under the applicable broad-based long-term disability
program of the Company.

Section 1.15 “Compensation Committee” shall mean the compensation committee of
the Board of Directors.

Section 1.16 “Employment Termination Date” shall mean the date on which a
Participant separates from service as defined in Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the regulations issued
thereunder.

Section 1.17 “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.

 

3



--------------------------------------------------------------------------------

Section 1.18 “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

Section 1.19 “Excise Tax” shall have the meaning provided herein at
Section 4.7(f).

Section 1.20 “Executive Resource Employee” shall mean any individual employed by
the Company who has been designated by Sunoco, Inc. as a member of Sunoco,
Inc.’s executive resources group. Generally, such group shall include employees
in Grades 14-20 and all other employees subject to Section 16 of the Exchange
Act.

Section 1.21 “Gross-Up Payment” shall have the meaning provided herein at
Section 4.7(a).

Section 1.22 “Incumbent Board” shall have the meaning provided herein at
Section 1.8(b).

Section 1.23 “Involuntary Plan” shall mean the Sunoco, Inc. Executive
Involuntary Severance Plan.

Section 1.24 “Just Cause” shall mean:

(a) the willful and continued failure of the Participant to perform
substantially the Participant’s duties with the Company (other than any such
failure resulting from incapacity due to physical or mental illness or following
notice of employment termination by the Participant pursuant to Section 1.32(b)
or (c)), after a written demand for substantial performance is delivered to the
Participant by the Board of Directors or the Chief Executive Officer that
specifically identifies the manner in which the Board of Directors or the Chief
Executive Officer believes that the Participant has not substantially performed
the Participant’s duties, or

(b) the willful engaging by the Participant in illegal conduct or gross
misconduct that is materially and demonstrably injurious to the Company.

For purposes of this Section 1.24, no act, or failure to act, on the part of the
Participant shall be considered “willful” unless it is done, or omitted to be
done, by the Participant in bad faith or without reasonable belief that the
Participant’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
a senior officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Participant in good faith and in the best interests of the Company. The
cessation of employment of the Participant shall not be deemed to be for Just
Cause unless and until there shall have been delivered to the Participant a copy
of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the

 

4



--------------------------------------------------------------------------------

entire membership of the Board of Directors (excluding the Participant, if the
Participant is a member of the Board of Directors) at a meeting of the Board of
Directors (after reasonable notice is provided to the Participant and the
Participant is given an opportunity, together with counsel for the Participant,
to be heard before the Board of Directors), finding that, in the good faith
opinion of the Board of Directors, the Participant is guilty of the conduct
described in Section 1.24(a) or 1.24(b), and specifying the particulars thereof
in detail.

Section 1.25 “Outstanding Company Common Stock” shall have the meaning provided
herein at Section 1.8(a).

Section 1.26 “Outstanding Company Voting Stock” shall have the meaning provided
herein at Section 1.8(a).

Section 1.27 “Parachute Value” shall have the meaning provided herein at
Section 4.7(f).

Section 1.28 “Participant” shall mean any Executive Resource Employee who is
employed by the Company on or before the occurrence of any Change in Control. In
addition, for purposes of Sections 4.6 and 4.7 of this Plan, each former
Executive Resource Employee shall be a Participant.

Section 1.29 “Payment” shall have the meaning provided herein at Section 4.7(f)

Section 1.30 “Person” shall have the meaning provided herein at Section 1.8(a).

Section 1.31 “Plan” shall mean the Sunoco, Inc. Special Executive Severance
Plan, as set forth herein, and as the same may from time to time be amended.

Section 1.32 “Qualifying Termination” of the employment of a Participant shall
mean any of the following:

(a) a termination of employment by the Company within two (2) years after a
Change in Control, other than for Just Cause, death or Disability;

(b) a termination of employment by the Participant within two (2) years after a
Change in Control for one or more of the following reasons:

(1) the assignment to such Participant of any duties inconsistent in a way
adverse to such Participant, with such Participant’s positions, duties,
responsibilities and status with the Company immediately prior to the Change in
Control, or a reduction in the duties and responsibilities held by the
Participant immediately prior to the Change in Control; or a change in the
Participant’s reporting responsibilities, title or offices as in effect
immediately prior to the Change in Control that is adverse to the Participant;
in each case except in connection with such Participant’s termination of
employment by the Company for Just Cause; or

 

5



--------------------------------------------------------------------------------

(2) with respect to any Participant who is a member of the Board of Directors
immediately prior to the Change in Control, any failure of the shareholders of
Sunoco, Inc. to elect or reelect, or of Sunoco, Inc. to appoint or reappoint,
the Participant as a member of the Board of Directors;

(3) a reduction by the Company in either the Participant’s annual base salary or
guideline (target) bonus as in effect immediately prior to the Change in
Control; the failure of the Company to provide the Participant with employee
benefits and incentive compensation opportunities that (i) are not less
favorable than those provided to other executives who occupy the same grade
level at the Company as the Participant, or if the Company’s grade levels are no
longer applicable, to a similar peer group of the executives of the Company, and
(ii) provide the Participant with benefits that are at least as favorable,
measured separately for (A) incentive compensation opportunities, (B) savings
and retirement benefits, (C) welfare benefits, and (D) fringe benefits and
vacation, as the most favorable of each such category of benefit in effect for
the Participant at any time during the 120-day period immediately preceding the
Change in Control; or

(4) The Company requires the Participant to be based anywhere other than the
Participant’s present work location or a location within thirty-five (35) miles
from the present location; or the Company requires the Participant to travel on
Company business to an extent substantially more burdensome than such
Participant’s travel obligations during the period of twelve (12) consecutive
months immediately preceding the Change in Control;

provided, however, that in the case of any such termination of employment by the
Participant under this subparagraph (b), such termination shall not be deemed to
be a Qualifying Termination unless the termination occurs within 120 days after
the occurrence of the event or events constituting the reason for the
termination; or

(c) before a Change in Control, a termination of employment by the Company
(other than a termination for Just Cause) or a termination of employment by the
Participant for one of the reasons set forth in (b) above, if the affected
Participant can demonstrate that such termination or circumstance in (b) above
leading to the termination:

(1) was at the request of a third party with which the Company had entered into
negotiations or an agreement with regard to a Change in Control; or

 

6



--------------------------------------------------------------------------------

(2) otherwise occurred in connection with a Change in Control;

provided, however, that in either such case, a Change in Control actually occurs
within one (1) year following the Employment Termination Date.

Any good faith determination made by the Participant that the Participant has
experienced a Qualifying Termination pursuant to Section 1.32(b) shall be
conclusive. A Participant’s mental or physical incapacity following the
occurrence of an event described above in (b) above shall not affect the
Participant’s ability to have a Qualifying Termination. As used in this
Section 1.32, a “termination of employment” means a separation from service as
defined in Code Section 409A and the regulations issued thereunder.

Section 1.33 “Retirement Plan” shall have the meaning provided herein at
Section 4.1(c).

Section 1.34 “SERP” shall have the meaning provided herein at Section 4.1(c).

Section 1.35 “Sunoco, Inc.” shall mean Sunoco, Inc., a Pennsylvania corporation,
and any successor thereto by merger, consolidation, liquidation or purchase of
assets or stock or similar transaction.

Section 1.36 “Underpayment” shall have the meaning provided herein at
Section 4.7(b).

ARTICLE II

BACKGROUND, PURPOSE AND TERM OF PLAN

Section 2.1 Background. Sunoco, Inc. maintains this Plan for the purpose of
providing severance allowances to Executive Resource Employees whose employment
is terminated in connection with or following a Change in Control. The Plan has
been amended and restated as of September 6, 2001. The Plan, as amended and
restated herein, shall be effective as of February 6, 2003.

Section 2.2 Purpose of the Plan. The Plan, as set forth herein, has been adopted
by the Board of Directors, or a committee thereof, delegated such
responsibility, acting in its sole discretion, in recognition that the
possibility of a major transaction or a Change in Control exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of key management
personnel to the detriment of the Company. The Board of Directors has determined
that appropriate steps should be taken to reinforce and encourage the continued
attention and dedication of Participants, as key members of Company’s
management, to their assigned duties without distraction. The Plan is not
intended to be included in the definitions of “employee pension benefit plan”
and “pension plan” set forth under Section 3(2) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”). Rather, this Plan is intended
to meet the

 

7



--------------------------------------------------------------------------------

descriptive requirements of a plan constituting a “severance pay plan” within
the meaning of regulations published by the Secretary of Labor at Title 29, Code
of Federal Regulations, § 2510.3-2(b). Accordingly, the benefits paid by the
Plan are not deferred compensation.

Section 2.3 Term of the Plan. The Plan will continue until such time as the
Board of Directors, or a committee thereof, delegated such responsibility,
acting in its sole discretion, elects to modify, supersede or terminate it;
provided, however, that no such action taken after a Change in Control, or
before, but in connection with, a Change in Control, may terminate or reduce the
benefits or prospective benefits of any individual who is a Participant on the
date of the action without the express written consent of the Participant.

ARTICLE III

PARTICIPATION AND ELIGIBILITY FOR BENEFITS

Section 3.1 General Requirements. Each Executive Resource Employee shall become
a Participant upon confirmation of his/her official title or employment grade by
election by the Board of Directors or appointment by Sunoco, Inc. Except with
respect to the benefits and payments under Sections 4.7 and 4.8, in order to
receive a Benefit under this Plan, a Participant’s employment must have been
terminated as a result of a Qualifying Termination.

Section 3.2 Qualifying Termination. The Committee shall determine whether any
termination of a Participant is a Qualifying Termination. The Participant shall
follow the procedures described in Article IX for presenting his or her claim
for Benefits under this Plan.

ARTICLE IV

BENEFITS

Section 4.1 Amount of Immediate Cash Benefit; Qualifying Termination. In the
event of a termination of employment that would qualify the Participant for
Benefits that is a Qualifying Termination, the cash amount to be paid to a
Participant eligible to receive Benefits under Section 3.1 hereof shall be paid
in a lump sum as provided in Section 5.1 hereof and shall equal the sum of the
following:

(a) An amount equal to the Participant’s earned vacation (as determined under
the Company’s applicable vacation policy as in effect at the time of the Change
in Control) through his or her Employment Termination Date;

(b) (1) for an Executive Resources Employee in Grade 18 or above, Annual
Compensation multiplied by three (3);

      (2) for each other Executive Resources Employee, Annual Compensation
multiplied by two (2);

 

8



--------------------------------------------------------------------------------

(c) An amount equal to the excess of (x) the actuarial equivalent of the benefit
under the Sunoco, Inc. Retirement Plan or any successor defined benefit pension
plan (the “Retirement Plan”) (utilizing actuarial assumptions no less favorable
to the Participant than those in effect under the Retirement Plan immediately
prior to the Change in Control) and any excess or supplemental retirement plan,
including, without limitation, the Sunoco, Inc. Executive Retirement Plan and
the Sunoco, Inc. Pension Restoration Plan, in which the Participant participates
(collectively, the “SERP”) that the Participant would receive if the
Participant’s employment continued throughout his/her Benefit Extension Period,
assuming for this purpose that all accrued benefits are fully vested and
assuming that the Participant’s compensation in each year of his/her Benefit
Extension Period is the Annual Compensation, over (y) the actuarial equivalent
of the Participant’s actual benefit (paid or payable), if any, under the
Retirement Plan and the SERP as of the Employment Termination Date (including
any additional benefit to which the Participant is entitled under the Retirement
Plan or the SERP in connection with the Change in Control).

Section 4.2 Executive Severance Benefits. In the event that Benefits are paid
under Section 4.1, the Participant shall continue to be entitled, through the
end of his/her Benefit Extension Period, to those employee benefits, based upon
the amount of coverage or benefits provided at the Change in Control, listed
below:

(a) Death benefits in an amount equal to one (1) times the Participant’s annual
base salary at the Employment Termination Date (provided, however, that any
supplemental coverages elected under the Sunoco, Inc. Death Benefits Plan (or
any similar plan of any of the following: a subsidiary or affiliate which has
adopted this Plan; a corporation succeeding to the business of Sunoco, Inc.;
and/or any subsidiary or affiliate, by merger, consolidation or liquidation or
purchase of assets or stock or similar transaction) will be discontinued under
the terms of such plan or plans); and

(b) Medical plan benefits (including dental coverage), with COBRA continuation
eligibility beginning as of the end of the Benefit Extension Period, except as
provided hereinbelow at Section 4.3.

In each case, when contributions are required of all Executive Resource
Employees at the time of the Participant’s Employment Termination Date, or
thereafter, if required of all other active Executive Resource Employees, the
Participant shall continue to be responsible for making the required
contributions during the Benefit Extension Period in order to be eligible for
the coverage. The Participant also shall be entitled to reasonable outplacement
services during

 

9



--------------------------------------------------------------------------------

the Benefit Extension Period, at no cost to the Participant (but only to the
extent such services are provided no later than the end of the second calendar
year following the year of the Participant’s Employment Termination Date and are
paid for directly by the Company no later than the end of the third calendar
year following the year of the Participant’s Termination Date), from an
experienced third-party vendor selected by the Committee and consistent with
vendors used in connection with the Sunoco, Inc. Involuntary Termination Plan
immediately before the Change in Control.

Section 4.3 Special Medical Benefit. In the event Benefits are paid to the
Participant under Section 4.1:

(a) A Participant who was employed by the Company on January 1, 2008, and who
was fifty (50) or more years of age on January 1, 2008, with a minimum of ten
(10) years of Company Service on the Employment Termination Date, shall have
medical (but not dental) benefits available under the same terms and conditions
as other employees not yet eligible for Medicare coverage who retire under the
terms of a Company retirement plan.

(b) Participant who (i) was fifty (50) or more years of age on the Employment
Termination Date, and (ii) was not employed by the Company on January 1, 2008,
or was not fifty (50) or more years of age on January 1, 2008, or has fewer than
ten (10) years of Company Service on the Employment Termination Date, shall be
eligible to receive Company medical plan benefits (excluding dental coverage)
following the Benefit Extension Period, at a cost to any such Participant that
is equal to the full premium cost of such coverage.

Subject to modification or termination of such medical benefits as generally
provided to other employees not yet eligible for Medicare coverage who retire
under the terms of the Company’s retirement plan(s), such benefits shall
continue until such time as the Participant becomes first eligible for Medicare,
or the Participant voluntarily cancels coverage, whichever is earlier.

Section 4.4 Retirement and Savings Plans. This Plan shall not govern and shall
in no way affect the Participant’s interest in, or entitlement to benefits
under, any of the Company’s “qualified” or supplemental retirement plans, and,
except to the extent specifically provided in Section 4.1(c), payments received
under any such plans shall not affect a Participant’s right to any Benefit
hereunder.

Section 4.5 Minimum Benefit; Effect of Executive Involuntary Severance Plan.

(a) Notwithstanding the provisions of Sections 4.1, 4.2 and 4.3 hereof, the
Benefits available under those Sections of this Plan shall not be less than
those determined in accordance with the provisions of the Sunoco, Inc. Special
Employee Severance Plan. If the

 

10



--------------------------------------------------------------------------------

Participant determines that the benefits under the Sunoco, Inc. Special Employee
Severance Plan are more valuable to the Participant than the comparable Benefits
set forth in Sections 4.1, 4.2 and 4.3 of this Plan, then the provisions used to
calculate the Benefits available to the Participant under this Plan shall not
apply, and the Benefits available to the Participant under Sections 4.1, 4.2 and
4.3 of this Plan shall be calculated using only Sections 4.1 and 4.2 of the
Sunoco, Inc. Special Employee Severance Plan, as if such Sections 4.1 and 4.2
were a part of this Plan.

(b) If a Participant is or becomes entitled to receive severance benefits under
both the Involuntary Plan and Sections 4.1, 4.2 and/or 4.3 of this Plan, then
the following rules shall apply, notwithstanding any other provision of this
Plan nor any provision of the Involuntary Plan. If and to the extent such
benefits become payable under the Involuntary Plan before such benefits become
payable under this Plan, the Participant shall receive benefits under the
Involuntary Plan until the benefits under this Plan become payable, and the
benefits under this Plan shall be offset by the comparable benefits previously
paid under the Involuntary Plan. If such benefits under this Plan become payable
simultaneously with or before such benefits under the Involuntary Plan, the
Participant shall not be entitled to any benefits under the Involuntary Plan.

Section 4.6 Effect on Other Benefits. There shall not be drawn from the
continued provision by the Company of any of the aforementioned Benefits any
implication of continued employment or of continued right to accrual of
retirement benefits under the Company’s qualified or supplemental retirement
plans, nor shall a terminated employee, except as otherwise provided under the
terms of the Plan, accrue vacation days, paid holidays, paid sick days or other
similar benefits normally associated with employment for any part of the Benefit
Extension Period during which benefits are payable under this Plan. A
Participant shall have no duty to mitigate with respect to Benefits under this
Plan by seeking or accepting alternative employment. Further, the amount of any
payment or benefit provided for in this Plan shall not be reduced by any
compensation earned by the Participant as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by the Participant to the Company, or otherwise.

Section 4.7 Parachute Payments.

(a) Anything in this Plan to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any Payment would be
subject to the Excise Tax, then the Participant shall be entitled to receive an
additional payment (a “Gross-Up Payment”) in

 

11



--------------------------------------------------------------------------------

an amount such that after payment by the Participant of all taxes (including any
interest or penalties imposed with respect to such taxes), including, without
limitation, any income taxes (and any interest and penalties imposed with
respect thereto) and Excise Tax imposed upon the Gross-Up Payment, but excluding
any income taxes and penalties imposed pursuant to Section 409A of the Code, the
Participant retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. Notwithstanding the foregoing provisions of this
Section 4.7(a), if it shall be determined that any Participant is entitled to a
Gross-Up Payment, but that the Parachute Value of all Payments does not exceed
110% of the Safe Harbor Amount, then no Gross-Up Payment shall be made to the
Participant and the amounts payable under this Plan shall be reduced so that the
Parachute Value of all Payments, in the aggregate, equals the Safe Harbor
Amount. The reduction of the amounts payable hereunder, if applicable, shall be
made by reducing the payments and benefits under the following sections in the
following order: (i) Section 4.1(b) and 4.1(c). For purposes of reducing the
Payments to the Safe Harbor Amount, only amounts payable under this Plan (and no
other Payments) shall be reduced. If the reduction of the amount payable under
this Plan would not result in a reduction of the Parachute Value of all Payments
to the Safe Harbor Amount, no amounts payable under the Plan shall be reduced
pursuant to this Section 4.7(a). Sunoco, Inc.’s obligation to make Gross-Up
Payments under this Section 4.7 shall not be conditioned upon the Participant’s
termination of employment.

(b) Subject to the provisions of Section 4.7(c), all determinations required to
be made under this Section 4.7, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by Ernst & Young LLP
or such other nationally recognized certified public accounting firm as may be
designated by the Participant (the “Accounting Firm”) which shall provide
detailed supporting calculations both to Sunoco, Inc. and the Participant within
15 business days of the receipt of notice from the Participant that there has
been a Payment, or such earlier time as is requested by Sunoco, Inc. All fees
and expenses of the Accounting Firm shall be borne solely by Sunoco, Inc. Any
determination by the Accounting Firm shall be binding upon Sunoco, Inc. and the
Participant. As a result of the uncertainty in the application of Section 4999
of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by Sunoco, Inc. should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. In the event that Sunoco, Inc.
exhausts its remedies pursuant to Section 4.7(c) and the

 

12



--------------------------------------------------------------------------------

Participant thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by Sunoco, Inc. to or for the
benefit of the Participant.

(c) The Participant shall notify Sunoco, Inc. in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by
Sunoco, Inc. of the Gross-Up Payment. Such notification shall be given as soon
as practicable but no later than ten business days after the Participant is
informed in writing of such claim and shall apprise Sunoco, Inc. of the nature
of such claim and the date on which such claim is requested to be paid. The
Participant shall not pay such claim prior to the expiration of the 30-day
period following the date on which it gives such notice to Sunoco, Inc. (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If Sunoco, Inc. notifies the Participant in writing prior to the
expiration of such period that it desires to contest such claim, the Participant
shall:

(i) give Sunoco, Inc. any information reasonably requested by Sunoco, Inc.
relating to such claim,

(ii) take such action in connection with contesting such claim as Sunoco, Inc.
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by Sunoco, Inc.,

(iii) cooperate with Sunoco, Inc. in good faith in order effectively to contest
such claim, and

(iv) permit Sunoco, Inc. to participate in any proceedings relating to such
claim;

provided, however, that Sunoco, Inc. shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Participant harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 4.7(c), Sunoco, Inc. shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
pay the tax claimed to the appropriate taxing authority on behalf of the
Participant and direct the Participant to sue for a refund or contest the claim
in any permissible manner, and the Participant agrees to prosecute such contest
to a determination

 

13



--------------------------------------------------------------------------------

before any administrative tribunal, in a court of initial jurisdiction and in
one or more appellate courts, as Sunoco, Inc. shall determine; provided,
however, that if Sunoco, Inc. pays such claim and directs the Participant to sue
for a refund, Sunoco, Inc. shall indemnify and hold the Participant harmless, on
an after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such payment or with
respect to any imputed income in connection with such payment; and further
provided that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Participant with respect to which such
contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, Sunoco, Inc.’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Participant shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.

(d) If, after the receipt by the Participant of a Gross-Up Payment or payment by
Sunoco, Inc. of an amount on any Participant’s behalf pursuant to
Section 4.7(c), the Participant becomes entitled to receive any refund with
respect to the Excise Tax to which such Gross-Up Payment relates or with respect
to such claim, the Participant shall (subject to Sunoco, Inc.’s complying with
the requirements of Section 4.7(c) to the extent applicable) promptly pay to
Sunoco, Inc. the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after payment by Sunoco,
Inc. of an amount on any Participant’s behalf pursuant to Section 4.7(c), a
determination is made that the Participant shall not be entitled to any refund
with respect to such claim and Sunoco, Inc. does not notify the Participant in
writing of its intent to contest such denial of refund prior to the expiration
of 30 days after such determination, then the amount of such payment shall
offset, to the extent thereof, the amount of any Gross-Up Payment required to be
paid.

(e) Any Gross-Up Payment, as determined pursuant to this Section 4.7, shall be
paid by Sunoco, Inc. to a Participant within five days of the receipt of the
Accounting Firm’s determination; provided that, the Gross-Up Payment shall in
all events be paid no later than the end of a Participant’s taxable year next
following the Participant’s taxable year in which the Excise Tax (and any income
or other related taxes or interest or penalties thereon) on a Payment are
remitted to the Internal Revenue Service or any other applicable taxing
authority or, in the case of amounts relating to a claim described in
Section 4.7(c) that does not result in the remittance of any federal, state,
local and foreign income, excise, social security and other taxes, the calendar
year in which the claim is finally settled or otherwise resolved.

 

14



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Section 4.7, Sunoco, Inc. may
withhold and pay over to the Internal Revenue Service or any other applicable
taxing authority for the benefit of the Participant all or any portion of the
Gross-Up Payment that it determines in good faith that it is or may be in the
future required to withhold, and the Participant hereby consents to such
withholding.

(f) Definitions. The following terms shall have the following meanings for
purposes of this Section 4.7.

(i) “Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.

(ii) “Parachute Value” of a Payment shall mean the present value as of the date
of the change of control for purposes of Section 280G of the Code of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2),
as determined by the Accounting Firm for purposes of determining whether and to
what extent the Excise Tax will apply to such Payment.

(iii) A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Participant, whether paid or payable pursuant to this Plan or
otherwise.

(iv) The “Safe Harbor Amount” means 2.99 times the Participant’s “base amount,”
within the meaning of Section 280G(b)(3) of the Code.

(v) “Value” of a Payment shall mean the economic present value of a Payment as
of the date of the change of control for purposes of Section 280G of the Code,
as determined by the Accounting Firm using the discount rate required by
Section 280G(d)(4) of the Code.

Section 4.8 Legal Fees and Expenses. The Company also shall pay to the
Participant (or the Participant’s representative) all legal fees and expenses
incurred by or with respect to the Participant during his lifetime or within ten
(ten) years after his death:

(a) in disputing in good faith any issue relating to the termination of the
Participant’s employment in connection with a Change in Control as a result of a
Qualifying Termination entitling the Participant to Benefits under this Plan
(including a termination of employment if the Participant alleges in good faith
that such termination will be or is a Qualifying Termination pursuant to
Section 1.31(c)); or

(b) in seeking in good faith to obtain or enforce any benefit or right provided
by this Plan (or the payment of any Benefits through any trust established to
fund Benefits under

 

15



--------------------------------------------------------------------------------

this Plan).

Such payments shall be made as such fees and expenses are incurred by the
Participant (or the Participant’s representative), but in no event later than
five (5) business days after delivery of the Participant’s (or Participant’s
representative’s) written requests for payment accompanied with such evidence of
fees and expenses incurred as the Company reasonably may require.
Notwithstanding the forgoing sentence, all such payments shall be made on or
before the close of the calendar year following the calendar year in which the
expense was incurred. The amount of expenses eligible for reimbursement under
this provision in one calendar year may not affect the amount of expenses
eligible for reimbursement under this provision in any other calendar year. The
Participant (or Participant’s representative) shall reimburse the Company for
such fees and expenses at such time as a court of competent jurisdiction, or
another independent third party having similar authority, determines that the
Participant’s claim was frivolously brought without reasonable expectation of
success on the merits thereof.

ARTICLE V

METHOD AND DURATION OF BENEFIT PAYMENTS

Section 5.1 Method of Payment. The cash Benefits to which a Participant is
entitled, as determined pursuant to Article IV hereof, shall be paid in a lump
sum. Payment shall be made by mailing to the last address provided by the
Participant to the Company. In general, payment shall be made within fifteen
(15) days after the Participant’s Employment Termination Date but in no event
later than thirty (30) days thereafter; provided, however, that payment of any
Benefits under any provision of the Plan that are deferred compensation for
purposes of Code Section 409A to any Participant who is a specified employee
(specified employees being those Participants who are Executive Resource
Employees (employees in Grades 14 and above designated by the Company as members
of the Company’s Executive Resource group), pursuant to the election of an
alternative method specified in Treasury Regulation Sections 1.409A-1(i)(5) and
1.409A-1(i)(8)) (a “Specified Employee”) shall be paid in a lump sum on the
later of the date such payments are due or the date six months after the
Participant’s Employee Termination Date. In the event the Company should fail to
pay when due the amounts described in Article IV (determined without regard to
the payment delay to Specified Employees required by Code Section 409A), the
Participant shall also be entitled to receive from the Company an amount
representing interest on any unpaid or untimely amounts from the due date
(determined without regard to the payment delay to Specified Employees required
by Code

 

16



--------------------------------------------------------------------------------

Section 409A) to the date of payment at a rate equal to the prime rate of
Citibank, N.A. as in effect from time to time after such due date.

Section 5.2 Payments to Beneficiary(ies). Each Executive Resource Employee shall
designate a beneficiary(ies) to receive any Benefits due hereunder in the event
of the Participant’s death prior to the receipt of all such Benefits. Such
beneficiary designation shall be made in the manner, and at the time, prescribed
by the Company in its sole discretion. In the absence of an effective
beneficiary designation hereunder, the Participant’s estate shall be deemed to
be his or her designated beneficiary.

ARTICLE VI

ADMINISTRATION

Section 6.1 Appointment of the Committee. The Committee shall consist of three
(3) or more persons appointed by the Compensation Committee. Committee members
may be, but need not be, employees of Sunoco, Inc. Following a Change in
Control, the individuals most recently so appointed to serve as members of the
Committee before the Change in Control, or successors whom they approve, shall
continue to serve as the Committee.

Section 6.2 Tenure of the Committee. Before a Change in Control, Committee
members shall serve at the pleasure of the Compensation Committee and may be
discharged, with or without cause, by the Compensation Committee. Committee
members may resign at any time on ten (10) days’ written notice.

Section 6.3 Authority and Duties. It shall be the duty of the Committee, on the
basis of information supplied to it by the Company, to determine the eligibility
of each Participant for Benefits under the Plan, to determine the amount of
Benefit to which each such Participant may be entitled, and to determine the
manner and time of payment of the Benefit consistent with the provisions hereof.
In addition, the exercise of discretion by the Committee need not be uniformly
applied to similarly situated Participants. The Company shall make such payments
as are certified to it by the Committee to be due to Participants. The Committee
shall have the full power and authority to construe, interpret and administer
the Plan, to correct deficiencies therein, and to supply omissions. Except as
provided in Section 9.2, all decisions, actions and interpretations of the
Committee shall be final, binding and conclusive upon the parties.

Section 6.4 Action by the Committee. A majority of the members of the Committee
shall constitute a quorum for the transaction of business at a meeting of the
Committee. Any action of the Committee may be taken upon the affirmative vote of
a majority of the members of the Committee at a meeting, or at the direction of
the chairperson, without a meeting by mail,

 

17



--------------------------------------------------------------------------------

telegraph, telephone or electronic communication device; provided that all of
the members of the Committee are informed of their right to vote on the matter
before the Committee and of the outcome of the vote thereon.

Section 6.5 Officers of the Committee. The Compensation Committee shall
designate one of the members of the Committee to serve as chairperson thereof.
The Compensation Committee shall also designate a person to serve as Secretary
of the Committee, which person may be, but need not be, a member of the
Committee.

Section 6.6 Compensation of the Committee. Members of the Committee shall
receive no compensation for their services as such. However, all reasonable
expenses of the Committee shall be paid or reimbursed by the Company upon proper
documentation. The Company shall indemnify members of the Committee against
personal liability for actions taken in good faith in the discharge of their
respective duties as members of the Committee and shall provide coverage to them
under the Company’s Liability Insurance program(s).

Section 6.7 Records, Reporting and Disclosure. The Committee shall keep all
individual and group records relating to Participants and former Participants
and all other records necessary for the proper operation of the Plan. Such
records shall be made available to the Company and to each Participant for
examination during business hours except that a Participant shall examine only
such records as pertain exclusively to the examining Participant and to the
Plan. The Committee shall prepare and shall file as required by law or
regulation all reports, forms, documents and other items required by ERISA, the
Internal Revenue Code, and every other relevant statute, each as amended, and
all regulations thereunder (except that the Company, as payor of the Benefits,
shall prepare and distribute to the proper recipients all forms relating to
withholding of income or wage taxes, Social Security taxes, and other amounts
which may be similarly reportable).

Section 6.8 Actions of the Chief Executive Officer. Whenever a determination is
required of the Chief Executive Officer under the Plan, such determination shall
be made solely at the discretion of the Chief Executive Officer. In addition,
the exercise of discretion by the Chief Executive Officer need not be uniformly
applied to similarly situated Participants and shall be final and binding on
each Participant or beneficiary(ies) to whom the determination is directed.

Section 6.9 Bonding. The Committee shall arrange any bonding that may be
required by law, but no amount in excess of the amount required by law (if any)
shall be required by the Plan.

 

18



--------------------------------------------------------------------------------

ARTICLE VII

AMENDMENT AND TERMINATION

Section 7.1 Amendment, Suspension and Termination. The Company, acting through
the Board of Directors, retains the right, at any time and from time to time, to
amend, suspend or terminate the Plan in whole or in part, for any reason, and
without either the consent of or the prior notification to any Participant.
Notwithstanding the foregoing, no such action that is taken after a Change in
Control or before, but in connection with, a Change in Control, may terminate or
reduce the benefits or prospective benefits of any Participant on the date of
such action without the express written consent of the Participant. No
amendment, suspension or termination shall give the Company the right to recover
any amount paid to a Participant prior to the date of such action or to cause
the cessation and discontinuance of payments of Benefits to any person or
persons under the Plan already receiving Benefits. The Board of Directors shall
have the right to delegate its authority and powers hereunder, or any portion
thereof, to any committee of the Board of Directors, and shall have the right to
rescind any such delegation in whole or in part.

ARTICLE VIII

DUTIES OF THE COMPANY

Section 8.1 Records. The Company shall supply to the Committee all records and
information necessary to the performance of the Committee’s duties.

Section 8.2 Payment. The Company shall make payments from its general assets to
Participants and shall provide the Benefits described in Article IV hereof in
accordance with the terms of the Plan, as directed by the Committee.

ARTICLE IX

CLAIMS PROCEDURES

Section 9.1 Application for Benefits. Benefits shall be paid by the Company
following an event that qualifies the Participant for Benefits. In the event a
Participant believes himself/herself eligible for Benefits under this Plan and
Benefit payments have not been initiated by the Company, the Participant may
apply for such Benefits by requesting payment of Benefits in writing from the
Committee.

Section 9.2 Appeals of Denied Claims for Benefits. In the event that any claim
for benefits is denied in whole or in part, the Participant (or beneficiary, if
applicable) whose claim has been so denied shall be notified of such denial in
writing by the Committee, within thirty (30) days following submission by the
Participant (or beneficiary, if applicable) of such claim to the

 

19



--------------------------------------------------------------------------------

Committee. The notice advising of the denial shall specify the reason or reasons
for denial, make specific reference to pertinent Plan provisions, describe any
additional material or information necessary for the claimant to perfect the
claim (explaining why such material or information is needed), and shall advise
the Participant of the procedure for the appeal of such denial. All appeals
shall be made by the following procedure:

(a) The Participant whose claim has been denied shall file with the Committee a
notice of desire to appeal the denial. Such notice shall be filed within sixty
(60) days of notification by the Committee of the claim denial, shall be made in
writing, and shall set forth all of the facts upon which the appeal is based.
Appeals not timely filed shall be barred.

(b) The Committee shall, within thirty (30) days of receipt of the Participant’s
notice of appeal, establish a hearing date on which the Participant may make an
oral presentation to the Committee in support of his/her appeal. The Participant
shall be given not less than ten (10) days’ notice of the date set for the
hearing.

(c) The Committee shall consider the merits of the claimant’s written and oral
presentations, the merits of any facts or evidence in support of the denial of
benefits, and such other facts and circumstances as the Committee shall deem
relevant. If the claimant elects not to make an oral presentation, such election
shall not be deemed adverse to his/her interest, and the Committee shall proceed
as set forth below as though an oral presentation of the contents of the
claimant’s written presentation had been made.

(d) The Committee shall render a determination upon the appealed claim, within
sixty (60) days of the hearing date, which determination shall be accompanied by
a written statement as to the reasons therefor.

ARTICLE X

MISCELLANEOUS

Section 10.1 Nonalienation of Benefits. None of the payments, benefits or rights
of any Participant shall be subject to any claim of any creditor, and, in
particular, to the fullest extent permitted by law, all such payments, benefits
and rights shall be free from attachment, garnishment, trustee’s process, or any
other legal or equitable process available to any creditor of such Participant.
No Participant shall have the right to alienate, anticipate, commute, pledge,
encumber or assign any of the benefits or payments which he/she may expect to
receive, contingently or otherwise, under this Plan.

Section 10.2 No Contract of Employment. Neither the establishment of the Plan,
nor any modification thereof, nor the creation of any fund, trust or account,
nor the payment of any

 

20



--------------------------------------------------------------------------------

benefits shall be construed as giving any Participant, or any person whosoever,
the right to be retained in the service of the Company, and all Participants
shall remain subject to discharge to the same extent as if the Plan had never
been adopted.

Section 10.3 Severability of Provisions. If any provision of this Plan shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof, and this Plan shall be construed and
enforced as if such provisions had not been included.

Section 10.4 Successors, Heirs, Assigns, and Personal Representatives. This Plan
shall be binding upon the heirs, executors, administrators, successors and
assigns of the parties, including each Participant, present and future.

Section 10.5 Headings and Captions. The headings and captions herein are
provided for reference and convenience only, shall not be considered part of the
Plan, and shall not be employed in the construction of the Plan.

Section 10.6 Gender and Number. Except where otherwise clearly indicated by
context, the masculine and the neuter shall include the feminine and the neuter,
the singular shall include the plural, and vice-versa.

Section 10.7 Unfunded Plan. The Plan shall not be funded. A Participant’s right
to receive payment of Benefits hereunder shall be no greater than the right of
any unsecured creditor of the Company. The Company may, but shall not be
required to, set aside or earmark an amount necessary to provide the Benefits
specified herein (including the establishment of trusts). In any event, no
Participant shall have any right to, or interest in, any assets of the Company
which may be applied by the Company to the payment of Benefits except as may be
provided pursuant to the terms of any trust established by the Company to
provide Benefits.

Section 10.8 Payments to Incompetent Persons, Etc. Any Benefit payable to or for
the benefit of a minor, an incompetent person or other person incapable of
receipting therefor shall be deemed paid when paid to such person’s guardian or
to the party providing or reasonably appearing to provide for the care of such
person, and such payment shall fully discharge the Company, the Committee and
all other parties with respect thereto.

Section 10.9 Lost Payees. A Benefit shall be deemed forfeited if the Committee
is unable to locate a Participant to whom a Benefit is due. Such Benefit shall
be reinstated if application is made by the Participant for the forfeited
Benefit while this Plan is in operation.

Section 10.10 Controlling Law. This Plan shall be construed and enforced
according to the laws of the Commonwealth of Pennsylvania to the extent not
preempted by federal law.

 

21



--------------------------------------------------------------------------------

Section 10.11 Successor Employer. The Company shall require any successor or
assignee, whether direct or indirect, by purchase, merger, consolidation or
otherwise, to all or substantially all the business or assets of the Company,
expressly and unconditionally to assume and agree to perform the Company’s
obligations under this Plan, in the same manner and to the same extent that the
Company would be required to perform if no such succession or assignment had
taken place. In such event, the term “Company” shall mean the Company and any
successor or assignee to the business or assets which by reason hereof becomes
bound by the terms and provisions of this Plan.

 

22